        Case 1:20-cv-03029-LJL Document 2 Filed 04/14/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

PRECISION CASTPARTS CORP., an Oregon
Corporation, and PCC GERMANY
HOLDINGS GMBH, a German business entity,
                                    Petitioners,
                      v.
                                                       Civil Action No. _____________
SCHULZ HOLDING GMBH & CO. KG, a
German Business entity, SCHULZ
EXTRUDED PRODUCTS BETEILIGUNGS
GMBH & CO. KG, a German business entity,
and SCHULZ EXTRUDED PRODUCTS
VERWALTUNGS GMBH, a German business
entity,

                                  Respondents.

         NOTICE OF PETITION TO CONFIRM ARBITRATION AWARD

                PLEASE TAKE NOTICE THAT, upon the Petition to Confirm

 Arbitration Award, dated April 14, 2020, with exhibits annexed thereto, Petitioners

 hereby apply to this Court at the Daniel Moynihan United States Courthouse, 500 Pearl

 Street, New York, NY, for an order and a judgment pursuant to 9 U.S.C. § 207

 confirming an arbitration award issued by the American Arbitration Association,

 International Centre for Dispute Resolution in Case No. 01-18-0001-0115 (the

 “Arbitration”) on April 9, 2020, and transmitted to Petitioners and Respondents on April

 10, 2020, and granting such other and further relief as the Court deems just and proper.

                PLEASE TAKE FURTHER NOTICE THAT, pursuant to 9 U.S.C. § 6

 and local Civil Rule 6.1(b)(2), answering papers to the Petition shall be served within 14

 days following service hereof.
      Case 1:20-cv-03029-LJL Document 2 Filed 04/14/20 Page 2 of 2




DATED: April 14, 2020
                                         CRAVATH, SWAINE & MOORE LLP,

                                             by    /s/ Justin C. Clarke
                                                               Robert H. Baron
                                                                Justin C. Clarke
                                                             Members of the Firm

                                                  Worldwide Plaza
                                                    825 Eighth Avenue
                                                        New York, NY 10019
                                                           (212) 474-1000
                                                               rbaron@cravath.com
                                                               jcclarke@cravath.com

                                                  Attorneys for Petitioners Precision
                                                  Castparts Corp. and PCC Germany
                                                  Holdings GmbH
TO:

Schulz Holding GmbH & Co. KG;
Schulz Extruded Products Beteiligungs GmbH & Co. KG;
Schulz Extruded Products Verwaltungs GmbH;

Care of:

                Scott N. Cowan                             Katie L. Wall
               Jonathan L. Marsh                           JONES DAY
                 JONES DAY                        2727 N. Harwood Street, Suite 600
           717 Texas Street, Suite 300                  Dallas, Texas 75201
             Houston, Texas 77002                      klwall@jonesday.com
            swcowan@jonesday.com
             jmarsh@jonesday.com




                                         2
